Citation Nr: 0713422	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-15 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  


FINDINGS OF FACT

1.  PTSD is manifested by symptoms of depression, intrusive 
recollections, increased irritability, social isolation, 
problems with concentration, and difficulty with 
interpersonal relationships, resulting in severe social and 
occupational impairment with reduced reliability and 
productivity.

2.  PTSD prevents the veteran from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.

3.  Service connection for residuals of a head injury and 
rheumatic fever was denied in an October 1986 rating 
decision.  The veteran did not file a notice of disagreement.  
That decision is final.

4.  The evidence added to the record since the October 1986 
rating decision is cumulative or redundant, and does not 
relate to an unestablished fact necessary to substantiate the 
claims.  




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
4.16 (2006).

3.  The October 1986 rating decision that denied reopening 
the claim of entitlement to service connection for residuals 
of a head injury is final.  Evidence submitted since that 
decision is not new and material.  38 U.S.C.A. §§ 5108, 
7105(a), (b) and (c), 7108; 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302(a) (2006).

4.  The October 1986 rating decision that denied reopening 
the claim of entitlement to service connection for rheumatic 
fever is final.  Evidence submitted since that decision is 
not new and material.  38 U.S.C.A. §§ 5108, 7105(a), (b) and 
(c), 7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address 
the Veterans Claims Assistance Act of 2000 (VCAA) that 
became law in November 2000.  The VCAA provides, among other 
things, that VA will make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006), the Court indicated 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular rating for the 
applicable rating code.  This was accomplished in December 
2005 which is sufficient under Dingess/Hartman.  The Court 
also stated that the VCAA notice must include information 
regarding the effective date that may be assigned.  In this 
case, the Board is assigning a higher rating.  Once the AOJ 
effectuates the Board's grant, the AOJ can cure any VCAA 
notice defect with respect to the effective date element.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in April 2002, November 
2004, and June 205.  The letters notified the claimant of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the AOJ essentially satisfied the notice 
requirements in this letter by:  (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate the claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence the veteran was expected to provide; and (4) 
requesting that the veteran inform the AOJ of any information 
or evidence the veteran wanted the AOJ to obtain and 
requesting that the veteran provide copies of any private 
treatment records in the claimant's possession that pertained 
to the claims.

VCAA notification predated adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the applications.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Evaluation

Criteria & Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1, 
4.2, 4.10 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF rating, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF rating of 31 to 40 is indicative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF rating of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
rating of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  A GAF rating of 61 to 70 is indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

As reflected in the records, to include the August 2005 VA 
examination report and a May 2005 private examination report, 
given the depth and persistence of the veteran's social 
isolation, intrusive recollections, and irritability, a 70 
percent rating for PTSD is supportable.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  He manifestly has deficiencies 
in most areas, specifically in social functioning and mood.  
The evidence of avoidance of social interaction is probative 
of difficulty adapting to stressful situations.  A May 2005 
VA treatment record notes he was depressed, and the May 2005 
private report notes severe impairment due to PTSD, to 
include a profound deterioration in lifestyle and severe 
difficulty in social response.  During the August 2005 VA 
examination, it was noted that due to his preoccupation with 
intrusive recollections, he lacked interest in participating 
in activities and was estranged or distanced from others.  
The report notes that he was hypervigilant, irritable, had 
impaired concentration, and restrictions in activities of 
daily living as a result of PTSD.  Ultimately, the Board 
finds that the veteran's demonstrated inability to establish 
and maintain effective relationships is of the type and 
degree that warrants a 70 percent rating for PTSD.

The evidence does not, however, show that the veteran has 
symptoms severe enough to warrant the highest possible rating 
of 100 percent.  Comparing his reported and documented 
symptoms of PTSD to the rating schedule, he exhibits none of 
the criteria for the 100 percent rating.  

The August 2005 VA examination report notes no bizarre 
behaviors.  The examiner stated that the veteran was open and 
cooperative, had good eye contact, and that his speech and 
language were normal in rate and rhythm.  His thought process 
was fully intact with no associational disturbance, and his 
affect was only mildly restricted.  His mood was noted to be 
improving.  The examiner stated the veteran was able to take 
care of activities of daily living without assistance.  While 
the report reflects complaints of auditory awareness and/or 
auditory hypervigilance, the examiner found no auditory or 
visual hallucinations or delusions and no signs or symptoms 
of such.  

The evidence establishes that the veteran does not manifest 
or nearly manifest the behavioral elements required for a100 
percent disability evaluation for PTSD.  


There is no documented instance of grossly inappropriate 
behavior.  There is no documented instance of danger to 
himself or others, let alone persistence of such danger.  In 
fact, the August 2005 VA examiner specifically stated that 
the veteran was not a danger to himself or others.  He was 
noted to be oriented to month, day, and year.  There is no 
clinical evidence of disorientation to time and place.  There 
is no documentation of loss of memory of the names of close 
relatives, his occupation, or of his own name.  Based on the 
totality of the evidence, the preponderance of the evidence 
is against a rating higher than 70 percent.  38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2006).

II.  TDIU

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.340, 3.341, 4.16, (2006).  If there is only 
one such service-connected disability, it must be ratable at 
60 percent or more, and if there are two or more service- 
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.

In this case, the Board notes that the veteran's PTSD has 
herein been assigned a 70 percent disability evaluation.  
Therefore, the veteran meets the schedular criteria for a 
total rating.  The Board notes that both the August 2005 VA 
examiner and the May 2005 private examiner noted that PTSD 
had a negative impact on the veteran's ability to maintain 
gainful employment, and the May 2005 private examiner 
unequivocally determined that the veteran was unemployable as 
a result of PTSD.  The Board finds that the record 
sufficiently establishes that the veteran's unemployability 
status is due to PTSD.  Consequently, the claim of 
entitlement to TDIU is granted.  



III.  New and Material Evidence

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2006).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Analysis

Initially, the Board notes that the amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and does not serve as a basis to reopen the 
claim.

Service connection for residuals of a head injury and 
rheumatic fever was previously denied by the AOJ in October 
1986.  No notice of disagreement was filed.  That decision is 
final.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the evidence was reviewed 
and there were no residuals of an in-service head injury and 
no evidence that the veteran had rheumatic fever in service.  
Service connection for residuals of a head injury and 
rheumatic fever was denied.  38 U.S.C.A. § 7105.  

Since that determination, in April 2002, the veteran has 
applied to reopen his claim of entitlement to service 
connection for residuals of a head injury and rheumatic 
fever.  The evidence submitted since the prior final decision 
in October 1986 is not new and material.  

At the time of the prior decision in October 1986, the record 
included the service medical records, to include a September 
1945 treatment record showing a scalp laceration due to a 
blow on the head from a heaving line of a ship coming 
alongside.  The February 1946 separation examination report 
showed the head was normal.  In addition, as noted in the 
October 1986 rating decision, while a January 1946 record 
notes a catarrhal fever, there is no reference to rheumatic 
fever in the service medical records.  

The evidence submitted since the prior final denial in 
October 1986 is not new and material.  Essentially, the 
evidence added to the record since the last final rating 
decision consists of VA and private treatment records, and 
the veteran's statements.  The fact that the veteran had a 
scalp laceration in service had already been established, and 
there was no evidence of in-service rheumatic fever.  Then 
and now, there is no evidence of residuals of the in-service 
scalp laceration or that the veteran had rheumatic fever in 
service.  Thus, the additional evidence submitted is not new 
and material.  Consequently, the application to reopen the 
claims for service connection for residuals of a head injury 
and rheumatic fever is denied.  









ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A total rating for compensation on the basis of 
unemployability is granted, subject to regulations 
controlling the monetary payment of benefits.

The application to reopen a claim of entitlement to service 
connection for residuals of a head injury is denied.  

The application to reopen a claim of entitlement to service 
connection for rheumatic fever is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


